Exhibit 10.8
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Second Amendment”) is by and
between Bazi, Inc. (the “Company”) and John Pougnet (“Employee”), and is
executed effective as of December 14, 2010.


RECITALS


WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, dated June 1, 2009, as amended dated May 7, 2010, by and between the
Company and Employee (“Agreement”); and


WHEREAS, the Company and Employee desire to further amend the Agreement under
the terms and conditions set forth herein.
AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.  
Term and Termination.  The Term of the Agreement, as set forth in Section 3
thereof, shall be extended for an additional one year period until December 1,
2011. Upon the expiration of the term, the Agreement will automatically renew
for successive periods of one year each, unless the Company provides written
notice to Employee of its intention not to renew the Agreement at least 60 days
prior to the expiration of the then-current term.



2.  
Compensation; Benefits. The Compensation set forth in Section 4 of the Agreement
shall be amended as follows:



A.  
Base Salary.  During the term of this Agreement, the Company will pay to
Employee base salary (“Base Salary”) at the rate of $138,500 (One Hundred Thirty
Eight Thousand Five Hundred and No/100 dollars) per annum beginning on September
12, 2010.

 
B.  
Options.  The Company and Employee agree that the Employee shall forfeit all
stock options previously granted to Employee, including, but not limited to,
options granted on September 12, 2005, March 10, 2006, May 28, 2006, March 26,
2007 and January 8, 2008, aggregating 475,000 shares of the Company’s Common
Stock (“Old Options”), in exchange for the award of an option to purchase
360,000 shares of the Company’s Common Stock, exercisable at $0.18 per share,
which New Options shall be granted under the terms of the Company’s  2003 Stock
Option Plan.  The New Options shall vest ratably over four years. The Company
and Employee agree and acknowledge that, as a result of this Second Amendment,
the Old Options shall terminate and be of no further force or effect.

 
3.  
Conflict.  Unless specifically set forth herein, or the context otherwise
requires, each of the terms and conditions set forth in the Agreement shall
survive execution of this Second Amendment, and shall continue in full force and
effect.  In the event of a conflict in the terms and conditions set forth in
this Second Amendment and the Agreement, the terms and conditions set forth
herein shall apply.



EXECUTED this 14 day of December, 2010, to be effective as of the Effective
Date.


EMPLOYEE: 
 
 
By:  /s/ John D. Pougnet
Name: John D. Pougnet
Title:   Chief Financial Officer 
COMPANY:
 
BAZI INTERNATIONAL, INC.
By: Kevin Sherman
Name: Kevin Sherman
Title:   Chief Executive Officer

 